Citation Nr: 0800107	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-24 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to non-service connected pension benefits.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1943 to January 
1946.  He was honorably discharged in January 1946.  He died 
on August [redacted], 1995.  The appellant is his surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been received to reopen the claim and denied 
service connection for the cause of the veteran's death.

The issue of entitlement to non-service connected pension 
benefits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

4
FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied in a January 1998 rating decision.  The appellant 
was notified of this decision and she did not file an appeal.  
The appellant filed a new claim in August 2003.

2.  Evidence received since the January 1998 RO decision is 
new but does not relate to the pertinent unestablished facts 
necessary to substantiate the claim of entitlement to service 
connection for the cause of the veteran's death.




CONCLUSION OF LAW

The evidence added to the record since the RO's January 1998 
decision, denying the claim of entitlement to service 
connection for the cause of the veteran's death, is not new 
and material and the claim is not reopened.  38 U.S.C.A. §§ 
5103(a), 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.156, 3.159, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 1998 decision, the RO denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  In reaching its decision, the RO found 
that there was no evidence linking the veteran's period of 
military service and his death which occurred around 50 years 
later.  Service connection was not in effect for any 
disability during the veteran's lifetime and the RO found 
that there was no basis in the evidence of record to 
establish service connection for the cause of death from 
anoxic encephicopathy (sic) due to myocardial infarction.  
38 C.F.R. §§ 3.303, 3.312 (2007).  Evidence considered at the 
time of the January 1998 decision included an August 1995 
death certificate, the hearing transcript, medical records, 
record of the veteran's honorable discharge, and copies of 
the veteran's personnel records.

It is noted that a veteran's death may be service connected 
if the death resulted from a disability incurred or 
aggravated in the line of duty in the active military, naval 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
The service- connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

In 2003, the appellant sought to reopen the matter.  
Generally, a determination on a claim by the agency of 
original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected.  38 C.F.R. 
§ 20.1103 (2007).  However, when new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible.")

In an attempt to reopen her claim, since the last final 
decision in January 1998, the appellant has submitted 
evidence that includes treatment records from the VA medical 
center and private medical practitioners' statements.  The 
appellant also submitted duplicate copies of the veteran's 
personnel records.  At the outset, the Board notes that the 
personnel records are not new.  The RO considered the 
evidence in 1998; thus, it is not new and material evidence.

While the treatment records and medical statements are new, 
they are not material.  The medical records fail to provide a 
link between the cause of the veteran's death and his 
service.  The death certificate indicates that anoxic 
encephicopathy (sic) due to myocardial infarction with 
hypertension contributing, caused the veteran's death.  There 
is no indication in the new evidence submitted by the 
appellant, that the veteran incurred any such diseases or 
injuries in service or that the cause of his demise is in any 
way related to any events of service.  Without a showing of 
material evidence to suggest that the veteran's death was 
related to his service, the Board cannot reopen the 
appellant's case.

Additionally, while the Board is cognizant of the appellant's 
appellate assertions, her assertions cannot provide a basis 
to reopen the claim.  Statements which are essentially a 
repetition of contentions previously made are not new and lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992); see also Moray v. Brown, 5 
Vet. App. 211 (1993).

Given the absence of receipt of any new and material 
evidence, the claim of entitlement to service connection for 
the cause of the veteran's death is not reopened.  The appeal 
is denied.  38 U.S.C.A. §§ 5108, 7105, 38 C.F.R. §§ 3.156, 
20.1103.

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim to reopen 
entitlement to service connected death benefits and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of an October 2003 VA letter and 
an August 2005 VA letter.  The RO also notified the appellant 
that in order to reopen her claim she had to submit new 
evidence that was material to the claim.  Additionally, the 
RO requested that the appellant submit any relevant evidence 
in her possession.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, as noted above, the appellant was notified of 
the evidence and information necessary to reopen the claim 
and to establish entitlement to the underlying claim for 
benefits sought in the October 2003 and August 2005 letters. 

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  A 
July 2007 letter provided the appellant with notice of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection.  

Notwithstanding this belated notice, the Board determines 
that the appellant was not prejudiced by any defect in 
timing.  Even though the timing of this notice was defective, 
there is no prejudice in issuing a final decision because the 
appellant's claim for service-connection for the cause of 
veteran's death remains final and the appeal is denied.  As a 
result, there is no prejudice to the appellant because there 
is no disability rating or effective date to be determined.

During the pendency of the appeal, the appellant submitted 
additional medical evidence and information to substantiate 
her claim.  Thus, VA has satisfied all duties to notify and 
assist the appellant.  

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to the issue on appeal is required to comply with the duty to 
assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

As new and material evidence has not been received, the claim 
of entitlement to service-connection for the cause of the 
veteran's death is not reopened.  The appeal is denied.


REMAND

It appears that the appellant is seeking non-service 
connected pension benefits, either for her marriage to O.B.M, 
a deceased World War II veteran whom the appellant was 
married to prior to her marriage with the above named 
veteran, or for the above named veteran.  Although when the 
appellant sought these benefits for O.B.M, she was granted 
pension benefits, the pension benefits were terminated 
because of her subsequent marriage to the above named 
veteran.  The appellant sought reinstatement of the pension 
benefits, but her claim was denied.  She appealed.  Of record 
is a supplemental statement of the case issued to the 
appellant in November 1997, which refers to a statement of 
the case dated June 1996 and a supplemental statement of the 
case also dated June 1996.  The documents dated in 1996 along 
with some of the evidence referenced therein are not included 
in the claims file, however.  As such, additional development 
is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Incorporate the statement of the case 
and supplemental statement of the case 
dated June 1996, as well as any 
additional evidence or information 
referenced therein with the file.  If 
such documents are not available, a 
notation stating such should be included 
in the claims file.

2.  After accomplishing any other 
development deemed necessary, 
readjudicate the issue of entitlement to 
non-service connected pension benefits 
based on a review of the entire 
evidentiary record.  If the appellant's 
desired benefit is not granted, a 
supplemental statement of the case should 
be furnished to her and her 
representative.  The appropriate time 
period within which to respond should be 
provided.

The case should then be returned to the Board, if 
otherwise in order.  The Board intimates no opinion 
as to the ultimate outcome of this matter.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


